Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the after-final amendment filed 5/20/2021. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview and subsequent email with Applicant's representative, Heather DiPietrantonio at 617-646-8205 on 6/11/2021.

Claim 284 has been re-written as follows:
284. 	A primary human T cell comprising (a) a modified endogenous ZC3H12A gene and (b) an engineered antigen receptor that specifically binds to a tumor antigen,
wherein ZC3H12A protein expression and/or function is reduced in the primary human T cell, relative to ZC3H12A protein expression and/or function in a primary human T cell expressing the endogenous ZC3H12A gene.


Claim 290 is cancelled.

Claim 315, the phrase “The primary human T cell of claim 290,” is replaced with “The primary human T cell of claim 284,”.

In Claim 332, the phrase “a target sequence in an endogenous ZC3H12A gene.” is replaced with “a target sequence in the endogenous ZC3H12A gene.”.

Claim 333 is cancelled.

In Claim 334, the phrase “The primary human T cell of claim 333,” is replaced with “The primary human T cell of claim 332,”.

Claim 335 is cancelled.

In Claim 336, the phrase “The primary human T cell of claim 335,” is replaced with “The primary human T cell of claim 332,”.

In Claim 338, the phrase “a target sequence in an endogenous ZC3H12A gene.” is replaced with “a target sequence in the endogenous ZC3H12A gene.”.


Claim 339 is cancelled.

In Claim 340, the phrase “The primary human T cell of claim 339,” is replaced with “The primary human T cell of claim 338,”.

Claim 343 is cancelled.

In Claim 344, the phrase “The primary human T cell of claim 343,” is replaced with “The primary human T cell of claim 342,”.

Claim 346-350 are cancelled.


3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest the unexpected properties of a primary human T cells comprising an engineered tumor antigen receptor and reduced expression and/or function of ZC3H12A. 
Specifically, Applicant demonstrates that ZC3H12A modified T cells that were further modified to express an engineered tumor antigen receptor such as a TCR or . 



Conclusion
4. 	Claims 284-286, 288-289, 291, 298, 315, 329-332, 334, 336-338, 340-342, 344-345 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633